Citation Nr: 0904564	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 1968 
and from November 1974 to September 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issues of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ear hearing loss manifested during 
active service.

3.  A bilateral knee disability did not manifest during 
active service and has not been shown to be causally or 
etiologically related to active service.

4.  The veteran has not been shown to have a current left 
elbow disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, right 
ear hearing loss was incurred during active service.  38 
U.S.C.A. §§ 1110, 1154(b), 1157(b) (West 2002 & Supp. 2007); 
38 C.F.R.  §§ 3.102, 3.303, 3.304, 3.385 (2008).  

2.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A.  
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  A left elbow disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim of entitlement to service 
connection for right ear hearing loss, the claim is being 
granted in the decision below.  Therefore, there is no need 
to review whether VA's statutory duties to notify and assist 
are fully satisfied as any error would be non-prejudicial as 
to this claim.  See 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

Turning to the veteran's claims of entitlement to service 
connection for a bilateral knee disorder and a left elbow 
disorder, the Board finds that the VCAA duty was satisfied by 
a letter sent to the veteran in January 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  Additionally, the veteran was afforded a VA 
examination in October 2007 for his bilateral knee disorder 
claim and in August 2005 for his right ear hearing loss 
claim. 

The Board acknowledges that the veteran has not had a VA 
examination specifically for his left elbow disorder claim.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is no 
evidence of a current disability.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim).  Accordingly, it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

I.  Right Ear Hearing Loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for right ear 
hearing loss.  The record demonstrates that the veteran 
currently has right ear hearing loss by VA standards.  In 
fact, the August 2005 VA audiological examiner rendered a 
diagnosis of asymmetrical high frequency sensorineural 
hearing loss, noting that the left ear was worse than the 
right.  On the authorized audiological evaluation in pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Thus, the August 2005 audiometric 
test results meet the requirements of a current hearing loss 
disability for the purposes of service connection.  See 38 
C.F.R. § 3.385.  Accordingly, the remaining questions 
pertaining to service connection are whether the veteran 
incurred an injury or disease during his period of service 
and whether his current disability is related to such injury 
or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  Indeed, when the 
veteran enlisted for his second period of active duty, his 
April 1974 audiological examination reflected normal hearing.  
On that evaluation, pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
5

However, on the veteran's July 1986 separation audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
5
25

With regard to these findings, the Board notes that 
audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the veteran's July 1986 
audiological examination do appear to be slightly elevated, 
and, pursuant to the standard set forth in Hensley, indicate 
some degree of hearing loss.  However, they do not meet VA 
standards for hearing loss pursuant to 38 C.F.R. § 3.385.  
Nevertheless, the Board notes that the absence of in- service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes). 
See Hensley at 159.

As was noted above, the veteran was afforded a VA examination 
in August 2005.  The August 2005 VA examiner concluded that 
it was less likely than not that the veteran's hearing loss 
was related to active duty.  The examiner explained that the 
veteran had ample recreational and occupational noise 
exposure to account for the loss.  In addition, although the 
examiner noted a shift in thresholds in the veteran's right 
ear during active service, the examiner stated that he did 
not find these changes "significant." 

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, the Board does not attach probative weight to 
the August 2005 VA examiner's opinion because it overlooked 
the fact that right ear hearing loss was incurred during 
active service.  Although the examiner noted that the 
threshold changes were not "significant," the Board again 
notes that the absence of in- service evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Furthermore, pursuant to the standard set forth 
in Hensley, the veteran's July 1986 separation examination 
indicates some degree of hearing loss which was incurred 
during active service.  Accordingly, the Board finds that the 
August 2005 VA examiner's opinion was not supported by the 
medical evidence of record and as such, it is not a probative 
medical opinion. 

The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence. Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing the credibility and probative 
value of the August 2005 VA examiner's opinion, the Board 
finds that the opinion is of little probative value because 
the examiner disregarded the fact that some degree of hearing 
loss manifested during service.  See Hensley, supra.  
Accordingly, any reasonable doubt as to whether or not the 
veteran's hearing loss manifested during service (as was 
shown on the July 1986 separation examination audiological 
evaluation) will be resolved in favor of the veteran. 
38 C.F.R. § 3.102.

Moreover, in a January 2008 rating decision, the RO granted 
service connection for left ear hearing loss, on the basis 
that left ear hearing loss was incurred during active 
service.  Although the hearing loss incurred in the veteran's 
left ear during service was greater than the hearing loss 
incurred in the veteran's right ear during service, i.e., the 
veteran's left ear hearing loss met the criteria for a VA 
hearing loss disability pursuant to 38 C.F.R. § 3.385, the 
veteran still exhibited some degree of hearing loss in his 
right ear during service.  See Hensley, supra.  

The final issue remaining is whether there is a relationship 
between the veteran's current right ear hearing loss and the 
veteran's active service.  However, based on the foregoing 
discussion, it is not necessary to prove this element since 
the Board has determined that the veteran's current right ear 
hearing loss manifested during service. 

Thus, to the extent that there is any reasonable doubt that 
the veteran is entitled to service connection for right ear 
hearing loss, that doubt will be resolved in the veteran's 
favor.  Based on the evidence of record, the Board finds that 
the veteran's current right ear hearing loss manifested 
during his military service.  Accordingly, the Board 
concludes that service connection for right ear hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008). 

II.  Bilateral Knee Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
knee disorder.  The Board does observe the veteran's July 
1986 report of medical history, in which the examiner 
commented that the veteran reported that both knees had a 
grating sound under the patella, which felt like something 
rubbing together occasionally, but noted that the veteran had 
not been treated for it during service.  Indeed, the 
veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a bilateral knee 
disorder.  In fact, despite his complaints on the July 1986 
report of medical history, he denied having a history of 
"trick" or locked knee, and his July 1986 separation 
examination found his lower extremities to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the veteran sought any treatment immediately 
following his separation from service for a bilateral knee 
disorder or for many years thereafter.  Thus, to the extent 
the veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved.  Therefore, the Board finds that a 
bilateral knee disorder did not manifest during service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral knee disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a bilateral knee disorder is itself evidence which tends to 
show that such a disorder did not have an onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, the medical evidence of record does not show that 
the veteran's current bilateral knee disorder is 
etiologically related to his active service.  In this regard, 
the veteran underwent a VA examination in October 2007.  The 
October 2007 VA examiner noted that the veteran did not 
receive or seek, apparently any orthopedic attention for his 
knees during his time with Boeing Aircraft, then known as 
McDonnell Aircraft, or in subsequent years with a hotel chain 
working in building maintenance, and that occupations in both 
sectors would have required at least average or above average 
usage of his knees, especially in regard to postural changes.  
Therefore, the examiner stated that in his opinion, it was 
less likely than not that the veteran's complaints offered at 
the examination were secondary to any service-related 
injuries, as none were identified by history on detailed 
questioning, nor were any identified in the veteran's service 
treatment records.  The veteran stated that he did a lot of 
running in service and in the course of his training in 
Special Ops, but the record, namely his service treatment 
records, was silent and non-forthcoming of any specific 
details for treatment of any injuries to the knees.  The 
examiner also noted that the veteran had a lengthy period of 
time between his separation from service and the time he 
sought orthopedic attention for his knees. 

Although the veteran may sincerely believe that his bilateral 
knee disorder was caused by running and other activities 
during active service, the veteran, as a lay person, is not 
competent to testify that his current bilateral knee 
disability was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral knee disability.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a bilateral knee disability is not warranted.  See 38 
U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).

II.  Left Elbow Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left 
elbow disorder.  The Board does observe the veteran's July 
1986 report of medical history, in which he reported a 
history of painful/trick elbow, and the examiner commented 
that the veteran reported both elbows hurt, and that the pain 
had been coming and going for almost two years.  The examiner 
also noted that despite this reported history, there was no 
evidence that the veteran was treated for any elbow disorder 
during service.  Indeed, the veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a left elbow disorder.  In fact, despite his 
complaints on the July 1986 report of medical history, his 
July 1986 separation examination found his upper extremities 
to be normal.  Moreover, the medical evidence of record does 
not show that the veteran sought any treatment following his 
separation from service for a left elbow disorder.  Thus, to 
the extent the veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory.  Therefore, the Board finds that a left elbow 
disorder did not manifest during service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
elbow disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a left elbow disorder is itself evidence which tends to show 
that such a disorder did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with any 
left elbow disorder following his period of service.  
Although in his December 2004 claim, the veteran reported 
having arthritis and pain in his left elbow, there is no 
medical evidence confirming a diagnosis of arthritis.  In 
this regard, the veteran submitted private treatment records 
which do note some treatment for his left fingers and 
forearm; however, these private treatment records are silent 
as to any mention of the veteran's left elbow.  Furthermore, 
to the extent the veteran has pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As such, the veteran has not been shown to have a 
current diagnosis of a left elbow disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a left 
elbow disorder.  

Although the veteran may sincerely believe that his left 
elbow disability was caused by active service, the veteran, 
as a lay person, is not competent to testify as to matters of 
medical causation or a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a left elbow disability.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a left elbows disability is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a left elbow disorder 
is denied.


REMAND

Reason for Remand: To obtain a VA opinion.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran was afforded a VA audiological 
examination in August 2005.  However, the examiner stated 
that because the veteran reported that his tinnitus did not 
start until the mid 1990's, well after his military service 
ended, it was his opinion that it was not as likely as not 
that the veteran's tinnitus was related to his military 
service.

However, the Board notes that a January 2008 RO decision 
granted service connection for left ear hearing loss, and in 
the decision above, the Board finds that service connection 
for right ear hearing loss is warranted.  The fact that the 
veteran has been diagnosed as having bilateral hearing loss 
and granted compensation for a service-related hearing loss 
adds to the credibility of the veteran's contention that his 
tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise- induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that 
the veteran's hearing loss is noise-induced, i.e., a result 
of his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Ch. 85, Inner Ear.  Therefore, a VA 
medical opinion should be obtained and the examiner should be 
requested to render an opinion as to whether tinnitus might 
be secondary to the veteran's service-connected hearing loss.  
38 C.F.R. § 3.310(a).  

Accordingly, the case is REMANDED for the following action:

1.  A medical opinion should be obtained 
from a VA audiologist to determine the 
nature and etiology of the veteran's 
tinnitus.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  The examiner should 
then indicate whether it is at least as 
likely as not the veteran's tinnitus may 
be the result of his service-connected 
bilateral hearing loss.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


